                      Case 14-05852                 Doc 47           Filed 10/26/18 Entered 10/26/18 09:42:48                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Sharon R. Haggard                                                               §           Case No. 14-05852
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    02/22/2014 . The undersigned trustee was appointed on 02/22/2014 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               20,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                          5,677.87
                                                     Bank service fees                                                                   56.74
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               14,265.39

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 14-05852                  Doc 47          Filed 10/26/18 Entered 10/26/18 09:42:48                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 07/27/2015 and the
      deadline for filing governmental claims was 07/27/2015 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,750.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,750.00 , for a total compensation of $ 2,750.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 20.85 , for total expenses of $ 20.85 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/26/2018                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                        Page:         1
               Case 14-05852                Doc 47       Filed 10/26/18 Entered 10/26/18 09:42:48                                   Desc Main
                                                                      FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                            ESTATE PROPERTY  3 of 11AND REPORT
                                                                           ASSET CASES
                                                                                                                                                      Exhibit A
Case No:              14-05852             BWB     Judge:     Bruce W. Black                    Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:            Sharon R. Haggard                                                         Date Filed (f) or Converted (c):    02/22/2014 (f)
                                                                                                341(a) Meeting Date:                03/17/2014
For Period Ending:    10/26/2018                                                                Claims Bar Date:                    07/27/2015


                            1                                      2                      3                      4                      5                  6

                  Asset Description                           Petition/              Est Net Value      Property Formally          Sale/Funds          Asset Fully
      (Scheduled and Unscheduled (u) Property)              Unscheduled           (Value Determined        Abandoned               Received by        Administered
                                                              Values               by Trustee, Less        OA=554(a)                the Estate            (FA)/
                                                                                  Liens, Exemptions,                                                 Gross Value of
                                                                                   and Other Costs)                                                    Remaining
                                                                                                                                                         Assets
  1. 403 E. Church Street, Plano, Il 60545 (Debtor's              107,674.00                     0.00                                         0.00                FA
     Residence Fm
  2. 805 W. Charles Street, Plano, Il 60545                       123,148.00               19,401.00                                          0.00                FA
     (Daughter's Residence
  3. Checking Account With Old Second Bank Ending                       141.30                   0.00                                         0.00                FA
     Xxxxx250
  4. Miscellaneous Household Goods And                                 1,000.00                  0.00                                         0.00                FA
     Furnishings.
  5. Miscellaneous Necessary Wearing Apparel                            500.00                   0.00                                         0.00                FA
  6. One Share Of Disney Stock                                          100.00                 100.00                                         0.00                FA
  7. 2013 Estimated Tax Refunds. (Debtor Estiamtes                         0.00                  0.00                                         0.00                FA
     That She Will
  8. 2005 Lincoln Town Car (92,200 Miles)(Jointly                      5,979.00                720.30                                         0.00                FA
     Owned With Estr
  9. Other Litigation (u)                                                  0.00               Unknown                                   20,000.00                 FA

     Unscheduled prepetition wrongful termination
     claim; Debtor has hired counsel Michael T. Smith
     to pursue action
INT. Post-Petition Interest Deposits (u)                            Unknown                       N/A                                         0.00                FA


                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                             $238,542.30              $20,221.30                                    $20,000.00               $0.00
                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                          Page:       2
              Case 14-05852               Doc 47       Filed 10/26/18 Entered 10/26/18 09:42:48
Case reopened re: undisclosed litigation. - Joji Takada 4/2/2015
                                                                                                                              Desc Main
                                                        Document     Page 4 of 11
Counsel hired to pursue litigation on ehalf of estate. - Joji Takada 5/22/2015
                                                                                                                                          Exhibit A
Monitoring litigation. - Joji Takada 8/22/2015

Monitoring litigation. - Joji Takada 11/30/2015

Special counsel litigating defendant s summar judgment motion - Joji Takada 1/26/2016

Special counsel litigating defendant s summar judgment motion - Joji Takada 4/22/2016

Court denied summar judgment; Pretrial settlement to e scheduled - Joji Takada 6/2/2016

Settlement reached; Motion filed. - Joji Takada 10/24/2016

TFR in process. - Joji Takada 11/20/2016

Tax return needed; Consulting with accountant. - Joji Takada 3/15/2017

Hiring accountant for return. - Joji Takada 9/1/2017

Tax returns filed; Awaiting prompt determination. - Joji Takada 12/20/2017

Prepare TFR documents. - Joji Takada 6/8/2018




Initial Projected Date of Final Report (TFR): 02/22/2016           Current Projected Date of Final Report (TFR): 06/30/2018




     UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                Page:         1
                        Case 14-05852             Doc 47 Filed 10/26/18
                                                                     FORM 2Entered 10/26/18 09:42:48                                      Desc Main
                                                  ESTATE CASHDocument     Page 5 of 11 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 14-05852                                                                              Trustee Name: Joji Takada, Chapter 7 Trustee         Exhibit B
         Case Name: Sharon R. Haggard                                                                       Bank Name: Associated Bank
                                                                                                  Account Number/CD#: XXXXXX0353
                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4225                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/26/2018                                                              Separate Bond (if applicable):


     1              2                     3                                     4                                            5                  6                    7

Transaction     Check or       Paid To / Received From             Description of Transaction         Uniform Tran.    Deposits ($)      Disbursements ($)      Account/CD
   Date         Reference                                                                                 Code                                                  Balance ($)
 10/26/16           9       Centrue Bank                   Settlement payment                          1249-000             $20,000.00                            $20,000.00
                                                           Settlement re
                                                           wrongful discharge
                                                           litigation
 10/26/16         1001      Michael Smith             Payment to trustee                               3210-000                                 $4,000.00         $16,000.00
                            440 West Irving Park Road professional
                            Roselle, IL 60172         Contingency fee to
                                                      special counsel
 11/07/16                   Associated Bank                Bank Service Fee                            2600-000                                      $10.00       $15,990.00
                                                           under 11 U.S.C.
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 12/07/16                   Associated Bank                Bank Service Fee                            2600-000                                      $23.00       $15,967.00
                                                           under 11 U.S.C.
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 01/09/17                   Associated Bank                Bank Service Fee                            2600-000                                      $23.74       $15,943.26
                                                           under 11 U.S.C.
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 02/02/18         1002      Department of Treasury         Tax payment                                 2810-000                                     $996.00       $14,947.26
                            Internal Revenue Service       Estate tax payment
                            Center
                            Cincinnati, Ohio 45999-
                            0039
 02/02/18         1003      Illinois Department of         Tax payment                                 2820-000                                     $696.00       $14,251.26
                            Revenue                        Estate tax payment
                            PO Box 19053
                            Springfield, Illinois 62794-
                            9053
 03/18/18                   Illinois Department of         Return of Funds to                          2820-000                                     ($14.13)      $14,265.39
                            Revenue                        Trustee
                            PO Box 19053                   Overpayment of
                            Springfield, Illinois 62794-   estate state tax
                            9053                           liability


                                                                                COLUMN TOTALS                               $20,000.00          $5,734.61
                                                                                      Less: Bank Transfers/CD's                  $0.00                $0.00
                                                                                Subtotal                                    $20,000.00          $5,734.61
                                                                                      Less: Payments to Debtors                  $0.00                $0.00
                                                                                Net                                         $20,000.00          $5,734.61




                                                                                    Page Subtotals:                         $20,000.00          $5,734.61

              UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                               Page:       2
        Case 14-05852              Doc 47        Filed 10/26/18 Entered 10/26/18 09:42:48                   Desc Main
                                                  Document     Page 6 of 11
                                                                                                                              Exhibit B
                                                                      TOTAL OF ALL ACCOUNTS
                                                                                                              NET             ACCOUNT
                                                                               NET DEPOSITS      DISBURSEMENTS                BALANCE
                               XXXXXX0353 - Checking                                $20,000.00            $5,734.61           $14,265.39
                                                                                    $20,000.00            $5,734.61           $14,265.39

                                                                              (Excludes account (Excludes payments Total Funds on Hand
                                                                                      transfers)         to debtors)
                               Total Allocation Receipts:            $0.00
                               Total Net Deposits:              $20,000.00
                               Total Gross Receipts:            $20,000.00




                                                            Page Subtotals:                       $0.00               $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 6)
                  Case 14-05852               Doc 47       Filed 10/26/18 Entered 10/26/18 09:42:48        Desc Main
                                                            Document     Page 7 of 11
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 14-05852                                                                                                   Date: October 26, 2018
Debtor Name: Sharon R. Haggard
Claims Bar Date: 7/27/2015


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled           Claimed            Allowed
           Joji Takada                         Administrative                                     $0.00          $2,750.00          $2,750.00
100        6336 North Cicero Avenue
2100       Chicago, IL 60646
           trustee@takadallc.com


           Joji Takada                         Administrative                                     $0.00             $20.85             $20.85
100        6336 North Cicero Avenue
2200       Chicago, IL 60646
           trustee@takadallc.com


           Department of Treasury              Administrative                                     $0.00            $996.00            $996.00
100        Internal Revenue Service Center
2810       Cincinnati, Ohio 45999-0039




           Illinois Department of Revenue      Administrative                                     $0.00            $681.87            $681.87
100        PO Box 19053
2820       Springfield, Illinois 62794-9053




           Michael Smith                       Administrative                                     $0.00          $4,000.00          $4,000.00
100        440 West Irving Park Road
3210       Roselle, IL 60172




           Callero and Callero LLP             Administrative                                     $0.00            $869.50            $869.50
100        7800 North Milwaukee Avenue
3410       Niles, Illinois 60714
           Attn: Ryan Matsui


1          Discover Bank                       Unsecured                                          $0.00         $13,414.78         $13,414.78
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


2          Pyod, Llc Its Successors And        Unsecured                                          $0.00         $10,205.48         $10,205.48
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602

3          Pyod, Llc Its Successors And        Unsecured                                          $0.00          $9,690.95          $9,690.95
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602

                                                                           Page 1                     Printed: October 26, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 14-05852                  Doc 47         Filed 10/26/18 Entered 10/26/18 09:42:48      Desc Main
                                                                Document     Page 8 of 11
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 14-05852                                                                                                     Date: October 26, 2018
Debtor Name: Sharon R. Haggard
Claims Bar Date: 7/27/2015


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled           Claimed            Allowed
4          American Express Centurion Bank       Unsecured                                          $0.00          $2,387.62          $2,387.62
300        C O Becket And Lee Llp
7100       Pob 3001
           Malvern, Pa 19355-0701


5          Portfolio Recovery Associates, Llc    Unsecured                                          $0.00          $6,089.07          $6,089.07
300        Successor To U.S. Bank National
7100       Association Nd (Elan-Centrue
           Bank,
           Yorkville)
           Pob 41067
           Norfolk Va 23541

           Case Totals                                                                              $0.00         $51,106.12         $51,106.12
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                   Printed: October 26, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 14-05852              Doc 47    Filed 10/26/18 Entered 10/26/18 09:42:48              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 14-05852
     Case Name: Sharon R. Haggard
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                              $               14,265.39

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Joji Takada                      $         2,750.00 $                0.00 $         2,750.00
       Trustee Expenses: Joji Takada                  $               20.85 $             0.00 $             20.85
       Attorney for Trustee Fees: Michael Smith       $         4,000.00 $         4,000.00 $                 0.00
       Accountant for Trustee Fees: Callero and
       Callero LLP                                    $           869.50 $                0.00 $          869.50
       Other: Department of Treasury                  $           996.00 $           996.00 $                 0.00
       Other: Illinois Department of Revenue          $           681.87 $           681.87 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $                  3,640.35
                 Remaining Balance                                                    $               10,625.04


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 14-05852             Doc 47    Filed 10/26/18 Entered 10/26/18 09:42:48            Desc Main
                                              Document     Page 10 of 11




                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 41,787.90 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 25.4 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Discover Bank              $        13,414.78 $              0.00 $          3,410.86
                          Pyod, Llc Its Successors
     2                    And Assigns As Assignee    $        10,205.48 $              0.00 $          2,594.86
                          Pyod, Llc Its Successors
     3                    And Assigns As Assignee    $         9,690.95 $              0.00 $          2,464.03
                          American Express
     4                    Centurion Bank             $         2,387.62 $              0.00 $            607.08
                          Portfolio Recovery
     5                    Associates, Llc            $         6,089.07 $              0.00 $          1,548.21
                 Total to be paid to timely general unsecured creditors               $               10,625.04
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 14-05852              Doc 47   Filed 10/26/18 Entered 10/26/18 09:42:48           Desc Main
                                             Document     Page 11 of 11




                                                          NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
